                       BRUCE OWEN DOWNSBROUGH              [:c O''-/ 2020
                             REG. NO. 46127-074
                                                    Ci2i"k, LJ . S. District Court
                              FCI ENGLEWOOD      E:astern Dis\rict of Tennessee
                       FEDERAL CORR. INSTITUTION
                        9595 WEST QUINCY A VENUE
                           LITTLETON, CO 80123
                              December l_, 2020

Mr. John L. Medearis
Clerk of Court
U.S. District Court
Eastern District of Tennessee
Knoxville Division
800 Market Street, Suite 130
Knoxville, TN 3 7902

      RE:   Downsbrough v. United States
            Crim No. 3:13-cr-00061-TAV-CCS-i

Dear Mr. Medearis:

      Enclosed please find and accept for filing Movant' s Motion for Compassionate
Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A), CARES Act,
and the First Step Act of 2018. Please submit this document to the Court.

      Thank you for your assistance in this matter.

                                            _Sincerely,




                                            BRU~:~SB
                                            Appearing Pro Se

Encl. as noted




Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 1 of 35 PageID #: 327
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE


  BRUCE OWEN DOWNSBROUGH,                 )
                                          )
                     Movant,              )
                                          )
  v.                                      )   Crim No. 3:13-cr-00061-TAV-CCS-1
                                          )
  UNITED STATES OF AMERICA,               )
                                          )
                     Respondent.          )


        MOTION FOR COMPASSIONATE RELEASE/REDUCTION IN
           SENTENCE PURSUANT TO 18 U.S.C. § 3582(C)(l)(A),
            CARES ACT, AND THE FIRST STEP ACT OF 2018

        COMES Movant, BRUCE OWEN DOWNSBROUGH ("Downsbrough"),

  appearmg pro se, and respectfully moves the Court under 18 U.S.C. §

  3582(c)(l)(A)(i) to modify his sentence and immediately release him to home

  confinement and a period of supervised release. The unprecedented threat of

  COVID-19 could not have been foreseen at sentencing, and poses extraordinary risks

  to Downsbrough's health. The virus thrives in densely packed populations, and the

 FCI is ill-equipped to contain the pandemic and prevent COVID-19 from becoming

  a de facto death sentence for Downsbrough. Downsbrough' s advanced age makes him

  especially vulnerable to the deadly risks ofCOVID-19. Allowing Downsbrough to

                                          1



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 2 of 35 PageID #: 328
  finish out his sentence at home is the only prudent response to the extraordinary

  and compelling circumstances created by the novel coronavirus.

                                   I. JURISDICTION

               The district court's jurisdiction to correct or modify a defendant's

  sentence is limited to those specific circumstances enumerated by Congress in 18

  U.S.C. § 3582. The scope ofa proceeding under 18 U.S.C. § 3582(c)(2) in cases like

  this one is extremely limited. Dillon v. United States, 130 S.Ct. 2683, 2687(2010). It

  is black-letter law that a federal court generally "may not modify a term of

  imprisonment once it has been imposed." Id. However, Congress has allowed an

  exception to that rule "in the case of a defendant who has been sentenced to a term

  of imprisonment based on a sentencing range that has subsequently been lowered by

 the Sentencing Commission." 18 U.S.C. § 3582(c)(2); see also, Freeman v. United

 States, 131 S.Ct. 2685 (2011) (reciting standard for sentence modifications). Such

  defendants are entitled to move for retroactive modification oftheir sentences. Dillon,

  130 S.Ct. at 2690-91.

                          II. STATEMENT OF THE CASE

        A.     Procedural Background

        On May 21, 2013, a grand jury in the United States District Court for the

 Eastern District of Tennessee, Knoxville Division returned a four (4) count

                                             2



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 3 of 35 PageID #: 329
  Indictment charging Downsbrough. See Doc. 3 . 1 Counts 1, 2, and 3 charged

  Downsbrough with Receiving Child Pornography That Had Been Transported in

  Interstate and Foreign Commerce, in violationof18 U.S.C. § 2252A(2)(A).Jd. Count

  4 charged Downsbrough with Possessing a Computer Disk and Material That Contain

  Images of Child Pornography That Has Been Shipped and Transported in Interstate

  and Foreign Commerce, inviolationof18 U.S.C. § 2252(a)(5)(B).Jd. The Indictment

  also contained Forfeiture Allegations, pursuant to 21 U .S.C. § 853 (p), as incorporated

  by 18 U.S.C. § 2253(b ). Id.

         On October 30, 2013, a Change of Plea Hearing was held and Downsbrough

  entered a plea of guilty on Counts 3 and 4 of the Indictment, pursuant to a written

  Plea Agreement. See Docs. 30, 32.

         On May 16, 2014, Downsbrough was sentenced to a total term of 121 months'

  imprisonment, 10 years SupervisedRelease, $75,000.00 Fine, $25,000.00 Restitution,

  and a Mandatory Special Assessment Fee of $200. See Docs. 52, 53.




         "Doc." refers to the Docket Report in the United States District Court for the Eastern District
  of Tennessee, Knoxville Division in Criminal No. 3: 13-cr-00061-TAV-CCS-1, which is immediately
  followed by the Docket Entry Number.

                                                    3



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 4 of 35 PageID #: 330
        B.     Statement of the Facts

               1.       Offense Conduct

        The United States and Downsbrough, through the advise of his counsel agreed

  to the following facts which satisfy the offense elements:

        a)     On November 16, 2012, a federal search warrant was executed at
               the defendant's residence in Knoxville, Tennessee. Pursuant to
               the search warrant law enforcement personnel seized the
               defendant's computer from the defendant's residence.

        b)     On November 16, 2012, the defendant was interviewed and
               admitted that he searched for pictures of young naked boys on the
               Internet, some images of which he saved to the hard drive of his
               computer.

        c)     A forensic examination ofthe defendant's computer seized during
               the execution of the search warrant at the defendant's residence
               on November 16, 2012, revealed that child pornography was
               stored on the seized computer and that the child pornography had
               been downloaded from an Internet website with servers located
               outside of the United States.

  See Doc. 30 at 2-3.

               2.       Plea Proceeding

        On October 30, 2013, a Change of Plea Hearing was held before Chief District

  Judge Thomas A. Varlan. See Doc. 32. Downsbrough pled guilty to Counts 3 and 4

  of the Indictment, pursuant to a written Plea Agreement. See Doc. 3 0. In exchange for

 Downsbrough's guilty plea, the government agreed to: (1) recommend a 121-month



                                            4



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 5 of 35 PageID #: 331
  imprisonment; and (2) not to oppose a 2-level reduction for acceptance of

  responsibility and move the Court for an addition I-level decrease pursuant to USSG

  § 3El.l(b). Id. at 5-6. The case was referred to the Probation Office for the

  preparation of the Presentence Report ("PSR").

              3.     Presentence Report Calculations and Recommendations

        On April 17, 2014, the Probation Office preparedDownsbrough's PSR, which

  was revised on May 8, 2014. See Docs. 39, 46. The PSR recommended a Base

  Offense Level of 22, pursuant to USSG § 2G2.2(a). Two (2) levels were added

  because the offense involved a prepubescent minor; Four (4) levels were added

  because the material portrays sadistic or masochistic conduct or other depictions of

  violence; Two (2) levels were added because a computer was involved; Five (5)

  levels were added because the offense involved 600 or more images of child

  pornography; and Downsbrough received a three (3) level reduction for timely

  acceptance ofresponsibility. The PSR calculated Downsbrough' s Total Offense Level

  to be level 32. Downsbrough's total criminal history points placed him in Criminal

  History Category ofl. Based upon a Total Offense Level of 32, in Criminal History

  Category I, the guideline imprisonment range was 121 to 151 months.




                                           5



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 6 of 35 PageID #: 332
               4.     Sentencing Proceeding

        On May 16, 2014, a Sentencing Hearing was held before Chief District Judge

  Thomas A. Varlan. See Doc. 52. At sentencing, the District Court adopted the PSR

  as its own and sentenced Downsbrough to a total term of 121 months' imprisonment,

  followed by 10 years of Supervised Release, and ordered to pay $75,000.00 Fine,

  $25,000.00 Restitution, and $200.00 Mandatory Special Assessment Fee. See Doc.

  53. No direct appeal was filed in this case.

                                   III. DISCUSSION

        As a preliminary matter, Downsbrough respectfully requests that this Court be

  mindful that pro se complaints are to be held "to less stringent standards than formal

  pleadings drafted by lawyers," and should therefore be liberally construed. Jamieson

  v. United States, 692 F.3d 435 (6 th Cir. 2012) (quoting Martin v. Overton, 391 F.3d

  710, 712 (6 th Cir.2004)); Estelle v. Gamble, 429 U.S. 97 (1976)(same); and Haines

  v. Kerner, 404 U.S. 519 (1972)(same).

        A.     Compassionate Release/Reduction in Sentence Pursuant to 18
               U.S.C. §§ 3582(c)(l)(A) and 4205(g)

        Congress authorized compassionate release in the Sentencing Reform Act of

  1984. It allows federally incarcerated people to appeal for early release ifthey present

  certain "extraordinary and compelling" reasons. Upon approval ofthe request, Bureau



                                             6



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 7 of 35 PageID #: 333
  of Prisons ("BOP") makes a motion to a federal judge for a sentence reduction. The

  Commission sets the "extraordinary and compelling" criteria, which include, but are

  not limited to, age and terminal illness. The program essentially allows BOP to seek

  the release of certain elderly and terminally ill inmates, as well as those with special

  family circumstances, before the end of their prison sentences rather than keep those

  inmates in prison when they are no longer a significant risk to the community and

  when they are draining away substantial and valuable BOP resources.

         Congress gave the Commission the authority to determine the conditions by

  which an individual in federal prison could be released for "extraordinary and

  compelling reasons." It authorized federal courts to reduce a defendant's sentence if

  that individual meets the criteria set by the Commission. And Congress gave BOP the

  administrative task of filing motions in federal court if the defendant meets the

  Commission's criteria for compassionate release.

         Compassionate Release Under The First Step Act

        The First Step Act ("the Act") made important changes to how federal

  compassionate release works. It changes and expands the compassionate release

  eligibility criteria; ensures the prisoners have the right to appeal the BOP' s denial or

  neglect of the prisoner's request for a compassionate release directly to court; and

  provides other important features, such as notification, assistance, and visitation rules.


                                              7



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 8 of 35 PageID #: 334
        Compassionate Release Objective Criteria Under the First Step Act

        The criteria for determining whether a prisoner has an "extraordinary and

  compelling reason" for a sentence reduction are sometimes broader under the

  Sentencing Guidelines than under the BOP Program Statement. Prisoners seeking

  compassionate release and/or filing motions should consult USSG § lBl.13, in

  addition to the BOP Program Statement 5050.50 for guidance on what reasons are

  considered by courts to be "extraordinary and compelling."

        Request Based on Elderly Prisoners

        Downsbrough is an elderly inmate, who fits the following criteria:

        •      Age 65 and older.
        •      Has served more than 66.67 percent of his sentence.

        Downsbrough, currently housed at the Federal Correctional Institution,

  Englewood, in Littleton, CO ("FCI Englewood"). Downsbrough is a non-violent

  offender, hence, his recidivism is especially low. Because ofthe relatively limited risk

  of recidivism and the relatively limited potential danger to the community of his

  release, he was sentenced to 121 months' imprisonment, and his projected release is

  on December 31, 2021. Since his incarceration in FCI Big Srping, in June 2013,

  Downsbrough has maintained clear conduct throughout his entire term of

  incarceration with the BOP. In his 5 ½ years at FCI Big Spring, Downsbrough was



                                             8



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 9 of 35 PageID #: 335
  a GED tutor (indeed, three (3) of the Valedictorians during those years were his

  students). Downsbrough was also a suicide companion in the Suicide Prevention

  Program. Downsbroughhas been proactive about getting into the BOP's sex offender

  treatment program- as soon as Psychology in Big Spring would let him put his name

  of the waiting list for the program (offered in Englewood). He has talked to Mr. Mills

  in Psychology about getting into the program, which at this point , Downsbrough is

  merely waiting for the next session to start. More so, Downsbrough has completed

  several Education Courses, which will assist his reintegration to the society.

  Downsbrough also created and taught an adult continuing education course titled

  Understanding Medicare. See Exhibit 1.

        No aspect of Downsbrough's offense involved violence. Since he was

  incarcerated, Downsbrough had no disciplinary infractions at all. Downs bro ugh does

  not have ties to large-scale criminal organizations, gangs, or cartels. Hence,

  Downsbrough qualifies under the limited circumstances that authorize such a motion,

  and because of the relatively limited risk of recidivism and the relatively limited

  potential danger to the community of his release.

  i.    UNDER THE FIRST STEP ACT, THIS COURT HAS BROAD
        AUTHORITY TO DETERMINE WHETHER EXTRAORDINARY AND
        COMPELLING CIRCUMSTANCES EXIST TO MODIFY
        DOWNSBROUGH'S SENTENCE AND RELEASE HIM TO HOME
        CONFINEMENT.

                                            9



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 10 of 35 PageID #: 336
         The First Step Act ("FSA") expressly permits Downsbrough to move this Court

  to reduce his term of imprisonment and seek compassionate release. See 18 U.S.C.

   § 3583(c)(l)(A)(i). Under normal circumstances, a defendant can seek recourse

  through the courts after either (1) the BOP declines to file such a motion on his

  behalf; or (2) there has been of lapse of 30 days from the warden's receipt of the

  defendant's request, whichever is earlier. Id. Downsbrough files this motion now in

  light of the urgent nature of this matter.

        Note: On September 15, 2020, Downsbrough filed a Motion for

  Compassionate Release, which was denied on October 5, 2020. See Exhibit 2.

        After exhausting the administrative process, "a court may then 'reduce the term

  of imprisonment' after finding that 'extraordinary and compelling reasons warrant

  such a reduction' and 'such a reduction is consistent with applicable policy statements

  issued by the Sentencing Commission."' United States v. Ebbers, 2020 WL 91399,

  at *4, 02-CR-1144 (VEC) (S.D.N.Y. Jan. 8, 2020), ECF No. 384. "In making its

  decision, a court must also consider "the [sentencing] factors set forth in section

  3553(a) to the extent that they are applicable."" Id. (quoting 18 U.S.C. §

  3582(c)(1 )(A)).

        Because Downsbrough has already filed a Motion for Compassionate Release

  to the BOP Warden, and was denied, exhaustion of administrative remedies is no

  longer an issue in this case.

                                               10

Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 11 of 35 PageID #: 337
        "Extraordinary and Compelling Reasons" Warrant a Reduction in
        Downsbrough's Sentence.

               1.     COVID-19 Is a Public Health Disaster That Threatens
                      Vulnerable Incarcerated Persons like Downsbrough.

        The COVID-19 pandemic continues to roil the United States. As November 4,

  2020, the BOP has 125,463 federal inmates in BOP-managed institutions and 14,155

  in community-based facilities. The BOP staff complement is approximately 36,000.

  There are 1,940 federal inmates and 870 BOP staff who have confirmed positive test

  results for COVID-19 nationwide. There have been 130 federal inmate deaths and 2

  BOP staff member deaths attributed to COVID-19 disease. Federal facilities are not

  immune. The numbers are likely higher, as testing is limited. See, e.g., In the Matter

  of the Extradition ofManrique, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020)

  (expressing concern about the infection rate within BOP facilities given that "people

  are not being tested").

        Conditions of confinement create an ideal environment for the transmission of

  highly contagious diseases like COVID-19. Because inmates live in close quarters,

  there is an extraordinarily high risk of accelerated transmission of COVID-19 within

  jails and prisons. Inmates share small cells, eat together and use the same bathrooms

  and sinks..... They are not given tissues or sufficient hygiene supplies"); Joseph A.

  Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases

                                            11



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 12 of 35 PageID #: 338
  45(8): 104 7-1055, at https://academic.oup.com/cid/article/45/8/104 7/344842 (noting

  that in jails "[t]he probability of transmission of potentially pathogenic organisms is

  increased by crowding, delays in medical evaluation and treatment, rationed access

  to soap, water, and clean laundry, [and] insufficient infection-control expertise").

  BOP employees are complaining that they lack masks and gloves, hand sanitizer, and

  even soap.

        "The [BOP] management plan itself acknowledges [that] symptoms of

  COVID-19 can begin to appear 2-14 days after exposure, so screening people based

  on observable symptoms is just a game of catch up .... We don't know who's

  infected." Manrique, 2020 WL 1307109, at *1.10

        Indeed, as the Second Circuit recently observed, present information about the

  COVID-19 epidemic and the BOPs' prior failings in 2019 to adequately protect

  detainees and allow them access to counsel and their families following a fire and

  power outages suggest that the virus' impact will likely be "grave and enduring." Fed.

  Defs. ofNew York, Inc. v. Fed. Bureau ofPrisons, No. 19-1778, 2020 WL 1320886,

  at* 12 (2d Cir. Mar. 20, 2020).

               2.     Downsbrough's Vulnerability to COVID-19 Due to His
                      High Medical Risk Is an Extraordinary and Compelling
                      Reason That Warrants a Sentence Reduction.




                                            12



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 13 of 35 PageID #: 339
          Downsbrough is particularly vulnerable to COVID-19 because ofhis advanced

  age ( 67). At the time of sentencing, the Court could not have anticipated that

  Downsbrough's elderliness will place him in the "high risk" category nor the

  existence of the COVID-19. As the COVID-19 pandemic continues, it potentially

  poses a particular issue for older people and people with pre-existing medical

  conditions (such as diabetes, heart disease, lung disease, and autoimmune disease)

  appear to be more vulnerable to becoming severely ill with the COVID-19 virus.

          Hence, it is appropriate for Downsbrough to be released into an environment

  where he can control and direct his medical care. It is important for all of us to

  remember that convicted criminals are sent to prison as punishment-not for

  punishment. People who are severely debilitated or are in the midst of dying are

  usually no longer a threat to society, and there is not a compelling social advantage

  to keeping them in prison.

  Note:         According to the Centers for Disease Control and Prevention ("CDC"),
                COVID-19 is a new disease and there is limited information regarding
                risk factors for severe disease. Based on currently available information
                and clinical expertise, older adults and people of any age who have
                serious underlying medical conditions might be at higher risk for severe
                illness from COVID-19.

          a.    Based on what we know now, those at high-risk for severe illness from
                COVID-19 are:

                •     People 60 years and older
                •     People who live in a nursing home or long-term care facility

                                             13



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 14 of 35 PageID #: 340
        b.     People of all ages with underlying medical conditions, particularly ifnot
               well controlled, including:

               •     People with chronic lung disease or moderate to severe asthma
               •     People who have serious heart conditions
               •     People who are immunocompromised
               •     Many conditions can cause a person to be immunocompromised,
                     including cancer treatment, smoking, bone marrow or organ
                     transplantation, immune deficiencies, poorly controlled HIV or
                     AIDS, and prolonged use of corticosteroids and other immune
                     weakening medications
               •     People with severe obesity (body mass index [BMI] of 40 or
                     higher)
               •     People with diabetes
               •     People with chronic kidney disease undergoing dialysis
               •     People with liver disease

  are the hallmark of those who are most endangered by the instant pandemic. These

  are "extraordinary and compelling reasons" for his release. See Note l(A), § lBl.13

  (expressly recognizing that "other reasons" may exist for granting compassionate

  release), see Note l(D), § lBl.13 Note l(D) (recognizing that extraordinary and

  compelling reasons exists "other than, or in combination with, the reasons described

  in subdivisions (A) through (C)."). Here, Downsbrough's high susceptibility to

  COVID-19 falls within the purview ofthis catchall. Moreover, courts have noted that

  while § lBl.13 provides "helpful guidance" for determining what constitutes an

  extraordinary and compelling reason to warrant a sentence reduction, the inquiry does

  not end there. Rather, district courts have the freedom to shape the contours of what



                                           14



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 15 of 35 PageID #: 341
  constitutes an extraordinary and compelling reason to warrant compassionate release.

  Given the highly infectious nature of COVID-19, the inability in a facility like FCI

  to practice any of the hygienic and social distancing techniques that the Center for

  Disease Control has put in place to prevent rapid transmission, and the fact that

  Downsbrough falls in the elderly population that has already been identified as "high

  risk," this Court should find that Downsbrough's legitimate medical risk is a

  sufficiently extraordinary and compelling basis for granting compassionate release.

        A recent letter by fourteen U.S. senators of both parties underscores this

  position. Writing to U.S. Attorney General William Barr and BOP Director Michael

  Carvajal, they stated: "[We] urge you to take necessary steps to protect [inmates in

  Federal custody] particularly by using existing authorities under the First Step Act

  (FSA) .... We have reviewed the Federal Bureau of Prisons (BOP) COVID-19

  Action Plan, which ... notably does not include any measures to protect the most

  vulnerable staff and inmates .... [I]t is important ... that the most vulnerable inmates

  are released or transferred to home confinement, if possible." And as the Second

  Circuit noted about COVID-19 in a unanimous recent opinion, "The impact of this

  recent emergency on jail and prison inmates, their counsel ... , the United States

  Attorneys, and the BOP, including the individual Wardens and the personnel of each

  facility, is just beginning to be felt. Its likely course we cannot foresee. Present

                                             15



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 16 of 35 PageID #: 342
  information strongly suggests, however, that it may be grave and enduring." Fed.

  Deft. ofNew York, Inc., 2020 WL 1320886, at *12.

        Finally, in the last few days, other jails and prisons have already started to

  proactively release elderly and sick inmates who are at high risk of infection, as well

  as releasing as many nonviolent offenders as possible in an effort to reduce the

  incarcerated population and thus reduce the risk of spread. For example, on March

  25, 2020, New York City announced that it would release 300 inmates from Rikers

  Island. Approximately 1,700 inmates have been released from Los Angeles County

  Jails, and 1,000 inmates are to be released from New Jersey jails. Therefore, while

  COVID-19 remains an unprecedented emergency, many states (and politicians) have

  recognized that they have a duty to flatten the curve inside incarcerated spaces. So,

  too, should this Court.

               3.     Courts Have Granted Compassionate Release in Light of
                      the Instant Pandemic.

        Courts in the Southern and Eastern Districts of New York have granted

  compassionate release based on COVID-19. See United States v. Wilson Perez, No.

  17 Cr. 513 (AT) (S.D.N.Y. Apr. 1, 2020), ECF No. 98, (granting release based on

  health issues and finding court could waive exhaustion requirement; government did

  not object based on defendant's medical conditions); United States v. Mark Resnick,



                                            16




Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 17 of 35 PageID #: 343
  No. 12 Cr. 152 (CM) (S.D.N. Y. April 2, 2020), ECF No. 461 (granting compassionate

  release because of defendant's age and medical conditions in light of COVID-19);

  United States v. Eli Dana, No. 14 Cr. 405 (JMF) (S.D.N.Y. Mar. 31, 2020), ECFNo.

  108 (granting compassionate release motion, where government consented, because

  of defendant's age and medical conditions and the risk posed by COVID-19); United

  States v. Damian Campagna, No. 16 Cr. 78 (LGS), 2020 WL 1489829, at *1

  (S.D.N.Y. Mar. 27, 2020) (granting compassionate release sentencing reduction to

  defendant convicted of firearms offenses based on defendant's health and threat he

  faced from COVID-19; government consented to reduction and agreed health issues

  and COVID-19 were basis for relief); United States v. Daniel Hernandez, No. 18 Cr.

  834 (PAE) (S.D.N.Y. Apr. 1, 2020), ECF No. 446 (granting compassionate release

  after BOP denied the request and converting remaining sentence to home

  confinement); United States v. Jose Maria Marin, No. 15 Cr. 252 (PKC) (E.D.N.Y.

  Mar. 30, 2020), ECF No. 1325-1326 (waiving exhaustion requirement and granting

  compassionate release to defendant based on special risks he faced from COVID-19).

        So, too, have courts across the country. See United States v. Andre Williams,

  No. 04 Cr. 95 (MCR) (N.D. Fla. Apr. 1, 2020) (granting release based on defendant's

  health and COVID-19); United States v. Teresa Ann Gonzalez, No. 18 Cr. 232 (TOR)

  (E.D. Wa. Mar. 25, 2020), ECF No. 834 (waiving any further exhaustion attempts as

                                          17



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 18 of 35 PageID #: 344
  futile and granting compassionate release based on defendant's health issues and

  COVID-19pandemic); UnitedStatesv. JeremyRodriguez,No. 03 Cr. 271 (AB)(E.D.

  Pa. Apr. 1, 2020 ), ECF No. 13 5 (finding court has independent authority to determine

  "extraordinary and compelling" reasons and granting compassionate release based in

  part on defendant's health and COVID-19; no exhaustion issue because 30 days had

  passed); United States v. Pedro Muniz, No. 09 Cr. 199 (S.D. Tex. Mar. 30, 2020),

  ECF No. 578 (granting compassionate release based on health conditions that made

  inmate susceptible to COVID-19); UnitedStatesv. Samue!H. Powell, No. 94 Cr. 316

  (ESH) (D.D.C. Mar. 27, 2020), ECF No. 97 (granting compassionate release for

  55-year old defendant with respiratory problems in light of outbreak, without waiting

  for 30 days or other exhaustion of administrative remedies through the BOP); United

  States v. Agustin Francisco Huneeus, No. 19 Cr. 10117 (IT) (D. Mass. Mar. 17,

  2020), ECF No. 642 (granting defendant's emergency motion based on COVID-19);

  United States v. Coker, No. 3:14-CR-085-RLJ-DCP-20, 2020 WL 1877800 (E.D.

  Tenn. Apr. 15, 2020) (Memorandum Opinion, granting compassionate release based

  in part on COVID-19); Samy v. United States, No. 2:16-cr-20610-1, 2020 WL

  1888842 (E.D. Mich Apr. 16, 2020) (Order granting petitioner's motion for

  reconsideration of order denying compassionate release based in part on COVID-19).




                                            18



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 19 of 35 PageID #: 345
        See also United States v. Fischman, Case No. 16-cr-00246-HSG-1 (N.D. Cal.

  May. 1, 2020) (granting motion for compassionate release for defendant convicted

  of possession of child pornography where defendant had served majority of his

  sentence and taken steps towards rehabilitation while in prison). In concluding that

  compassionate release is warranted, the Court also considers whether Fischman poses

  a danger to the safety of the community, as well as the factors set forth in§ 3553(a).

  Fischman's offense, though very serious, was his first. During his time in federal

  custody, he has taken steps to rehabilitate himself, including through successful

  completion of the RDAP treatment program. He also teaches classes, leads reading

  groups, and leads religious services. See Dkt. No. 4 7 at 18. In short, the Court finds

  that Fischman is a non-violent offender who has served the majority of his sentence

  and whose early release will not endanger the community. See U.S. Sentencing

  Guidelines, § lB 1.13(2). Congress has entrusted the courts with imposing sentences

  "sufficient but not greater than necessary." See 18 U.S.C. § 3553(a). The Court finds

  that the risk to Fischman's health were he required to stay at FCI Terminal Island to

  complete the final months of his sentence would be greater than necessary and not

  commensurate with the "just punishment for [his] offense." See id. Hence,

  Downsbrough should be granted the same relief.




                                            19



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 20 of 35 PageID #: 346
         B.    Elderly Offender Home Detention ("EOHD")

         Back in 2009, the Second Chance Act of 2007 authorized the BOP to run a

  two-year pilot program to permit non-violent elderly offenders (65 years and older)

  to go to home confinement for the remainder of their sentences if they had been down

  10 years and done 75% of their sentences. The program was tested at only one facility

  (FCI Elkton) for a two-year period.

         It did not work that well, because the combination 10-year minimum and 75%

  seemed to eliminate just about everyone who otherwise would otherwise had been

  eligible.

         First Step Act of 2018

         The First Step Act has now re-established the program, calling it the Elderly

  Offender Home Detention program. The new EOHD would apply at every BOP

  facility - not just one - and be extended to all nonviolent elderly offenders who had

  completed 66.67% (no longer 75%) of their sentences. The 10-year minimum service

  of sentence was eliminated.

         Under the program, an eligible inmate could go to home confinement at

  66.67% of the whole sentence, and be released from home confinement to supervised

  release at 85% of his or her sentence.




                                           20



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 21 of 35 PageID #: 347
        EOHD Requirements

        Most of the requirements have not changed from the pilot program, refer to 34

  U.S.C. § 60541(g), which reads:

        34 U.S. Code§ 60541. Federal prisoner reentry initiative

        (g)   Elderly and family reunification for certain nonviolent offenders pilot
              program

              (1)   Program authorized
                    (A) In general
                    The Attorney General shall conduct a pilot program to determine
                    the effectiveness of removing eligible elderly offenders from a
                    Bureau of Prisons facility and placing such offenders on home
                    detention until the expiration of the prison term to which the
                    offender was sentenced.

                    (B) Placement in home detention
                    In carrying out a pilot program as described in subparagraph (A),
                    the Attorney General may release some or all eligible elderly
                    offenders from the Bureau of Prisons facility to home detention.

                    (C) Waiver
                    The Attorney General is authorized to waive the requirements of
                    section 3624 of title 18 as necessary to provide for the release of
                    some or all eligible elderly offenders from the Bureau of Prisons
                    facility to home detention for the purposes of the pilot program
                    under this subsection.

              (2)    Violation of terms of home detention
              A violation by an eligible elderly offender of the terms of home
              detention (including the commission of another Federal, State, or local
              crime) shall result in the removal of that offender from home detention
              and the return of that offender to the designated Bureau of Prisons
              institution in which that offender was imprisoned immediately before

                                          21



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 22 of 35 PageID #: 348
              placement on home detention under paragraph (1 ), or to another
              appropriate Bureau of Prisons institution, as determined by the Bureau
              of Prisons.

              (3) Scope of pilot program
              A pilot program under paragraph ( 1) shall be conducted through at least
              one Bureau of Prisons facility designated by the Attorney General as
              appropriate for the pilot program and shall be carried out during fiscal
              years 2009 and 2010.


              (4) Implementation and evaluation
              The Attorney General shall monitor and evaluate each eligible elderly
              offender placed on home detention under this section, and shall report
              to Congress concerning the experience with the program at the end of
              the period described in paragraph (3). The Administrative Office of the
              United States Courts and the United States probation offices shall
              provide such assistance and carry out such functions as the Attorney
              General may request in monitoring, supervising, providing services to,
              and evaluating eligible elderly offenders released to home detention
              under this section.

  See 34 U.S.C. § 60541(g)(l)-(4).

        Among other requirements, the eligible offender has to be 60 years old or older,

  cannot ever have been convicted of a crime of violence, have served 66.67% of"the

  term of imprisonment to which the offender was sentenced," have never tried to

  escape, whose home detention will save the BOP money, and who the BOP

  determines "to be at no substantial risk of engaging in criminal conduct or of

  endangering any person or the public if released to home detention."




                                           22



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 23 of 35 PageID #: 349
        Eligibility

        Downsbrough is now 67 and has served 90 months (74%) of his 121 month

  sentence, not the sentence minus good-time, or minus earned time credits. Further,

  Downsbrough was never convicted of a crime of violence, nor did he ever try to

  escape. It is essential to also note that since Downsbrough's incarceration began, he

  has taken numerous steps to attempt to improve himself in "post-conviction

  rehabilitation." Finally, Downsbrough is not a danger or threat to any person or the

  community.

        C.     THE CARES ACT

        On March 13, 2020, President Donald Trump declared a state of emergency

  due to the novel COVID-19 outbreak. On March 25, the U.S. Senate passed the

  Coronavirus Aid, Relief, and Economic Security Act (the CARES Act) to provide

  emergency assistance to people affected by the outbreak.

        The CARES Act reflects our country's immense concern for people who have

  been and will be harmed by the pandemic, including people incarcerated in the

  Federal Bureau of Prisons (BOP). Section 12003(b)(2) ofthe CARES Act permits the

  Director of the BOP to lengthen the maximum amount of time that a prisoner may be

  placed in home confinement, ifthe Attorney General finds that emergency conditions

  will materially affect the functioning of the BOP.

                                           23



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 24 of 35 PageID #: 350
        Previous law dictated that the Director of the BOP had authority to place a

  prisoner in home confinement for the shorter of 10 percent of a person's term of

  imprisonment or 6 months, but the CARES Act greatly expands that authority to

  allow prisoners to be transferred to home confinement earlier in their sentence. Under

  the CARES Act, the Director may lengthen the maximum term of home confinement

  to whatever he determines appropriate during the pandemic. Given the current state

  of emergency, we urge you to use the CARES Act to quickly transfer prisoners who

  are at high risk for complications from COVID-19 to home confinement.

        COVID-19 is an unprecedented crisis, with widespread harm. The CDC has

  issued guidance that people over 60 years old and individuals with chronic medical

  conditions are at a higher risk of contracting COVID-19 and of experiencing more

  serious complications or death as a result of the illness. The CDC has also advised

  these individuals to avoid crowds, stay at home as much as possible. Similarly, the

  CDC has advised that all people practice heightened levels of hygiene and "social

  distancing," limiting close contact with others as much as possible. People in BOP

  custody are unable to take any such proactive steps to protect themselves. Indeed,

  conditions of confinement and the needs of security are often in direct contrast with

  best practices for limiting contagion and promoting public health during a pandemic.




                                           24



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 25 of 35 PageID #: 351
        It is indisputable that COVID-19 and related emergency conditions materially

  affect the functioning of the BOP. The BOP has suspended visitation and imposed a

  14-day quarantine on new transfers. Programming and meal schedules have been

  dramatically altered.

        Of special concern is the fact that many facilities utilize close quarter housing

  and are unable to adequately distance prisoners, all but guaranteeing a rapid spread

  of the virus once it takes hold in a facility. That COVID-19 will further materially

  alter BOP's functioning in the weeks and months to come is assured. The spread of

  the virus within BOP facilities puts prison staff at high risk of contracting the disease

  at their workplace. Staffing shortages, including of health care workers, are bound to

  occur as personnel fall ill and selfisolate. The BOP' s medical facilities are not staffed

  or equipped to deal with high numbers of seriously ill people who will need critical

  care that could last for weeks, as serious cases of COVID-19 do.

        Meanwhile, many individuals under BOP custody who are nearing release have

  already been transferred to residential reentry centers (RRCs). Unfortunately,

  conditions at RRCs have also been greatly impacted by COVID-19. Movement has

  been restricted, employment opportunities have halted, people are confined in tight

  quarters and don't have the resources to comply with CDC guidance addressing their

  hygiene or freedom to practice social distancing. Individuals in home confinement

                                             25



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 26 of 35 PageID #: 352
  would be far better equipped to prevent the spread ofCOVID-19, and they would be

  a far lower risk to the BOP or the public's health care system.

         Here, although those factors fully support the substantial sentence originally

  imposed, in the current context ofDownsbrough's advanced age amidst the COVID-

  19 pandemic, Downsbrough's family believes compassionate release is appropriate

  at this time.

         Downsbrough is a non-violent offender, hence, his recidivism is especially low.

  Based on his declining years and the world's take on the global pandemic right now,

  and good time credits he has served, Downsbrough have met all the requirements for

  compassionate release.

         If granted compassionate release, Downsbrough will reside in his home in

  Breckenridge, Colorado- where he will be able to isolate himself and take the same

  precautionary measures that all Americans are taking: frequent hand washing,

  sanitizing his living space, and seeking medical care if necessary. None of these

  precautions are available in prison. Further information about these release plans

  upon request.

                                  IV. CONCLUSION

         For the above and foregoing reasons, Downsbrough prays this Court would

  consider his Motion for Compassionate Release pursuant to 18 U.S.C. §

                                            26



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 27 of 35 PageID #: 353
  3582(c)(l)(A), CARES Act, and the First Step Act of 2018, based upon the

  "extraordinary and compelling reasons" and release him to home confinement or hold

  a hearing as soon as possible.

                                                     Respectfully submitted,




  Dated: December_}_, 2020.
                                                     BRU E QWEN DOWNSBROUGH
                                                     REG. NO. 46127-074
                                                     FCI ENGLEWOOD
                                                     FEDERAL CORR. INSTITUTION
                                                     95g5 WEST QUINCY AVENUE
                                                     LITTLETON, CO 80123
                                                     Appearing Pro Se

                            CERTIFICATE OF SERVICE
                                                 r
          I hereby certify that on December -f-, 2020, I mailed a true and correct copy
   ofthe above and foregoing Motion for Compassionate Release/Reduction in Sentence
   Pursuant to 18 U.S.C. § 3582(c)(l)(A), CARES Act, and the First Step Act of2018
   via U.S. Mail, postage prepaid, to Matthew T. Morris, Assistant U.S. Attorney at
   United States Attorney's Office, 800 Market Street, Suite 211, Knoxville, TN 37902.




                                                     BRUCE OWENOWNBBROUGH




                                            27



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 28 of 35 PageID #: 354
                                 EXHIBIT 1:
                "Individualized Reentry Plan - Program Review"




Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 29 of 35 PageID #: 355
                       Individualized Reentry Plan - Program Review (Inmate Copy)                           SEQUENCE:    01897032
                                    Dept. of Justice/ Federal Bureau of Prisons                        Team Date: 02-04-2020
                       Plan is for inmate: DOWNSBROUGH, BRUCE OWEN 46127-074
         Facility:              BIG BIG SPRING FCI                           Proj. Rel. Date:   12-3f-2021
          Name:                 DOWNSBROUGH, BRUCE OWEN                      Proj. Rel. Mthd:   GCT REL
   Register No.:                46127-074                                       DNA Status:     BIG05300 / 09-15-2014
           Age:                 66
   Date of Birth:               05-05-1953
Detainers
!Detaining Agency                                       .Remarks
NO DETAINER

Current Work· Assignments
\Fact             Assignment       Oescription                                   Start
BIG               EDUC TUT         EDUCATION                                     10-31-2019
Current Education. Information .
IFacl             Assignment       Description                                   Start
BIG               ESL HAS          ENGLISH PROFICIENT                            08-11-2014
BIG               GED HAS          COMPLETED GED OR HS DIPLOMA                   08-11-2014
Education Courses
jSubFacl Action                    Description                                   Start                  Stop
BIG                C               2ND SECTION BASIC COMPUTER PM                 01-15-2019             09-10-2019
BIG                C               ACE FROM POLITICS TO POWER                    10-25-2018             01-17-2019
BIG                C               TUTOR TRAINING CLASS                          06-12-2017             06-12-2017
BIG                C               TUTOR TRAINING CLASS                          07-20-2018             07-20-2018
BIG                C               2ND SECTION BASIC COMPUTER PM                 08-29-2017             03-01-2018
BIG                C               1ST SECTION BASIC COMPUTER PM                 03-02-2017             08-29-2017
BIG                C               3 HR TRAINING REC AIDE                        04-08-2017             04-12-2017
BIG                C               ACE UNDERSTANDING MEDICARE                    08-19-2016             09-20-2016
BIG                C               TUTOR TRAINING CLASS                          11-03-2016             11-03-2016
BIG                C               ACE BEGINNER SPANISH                          03-18-2016             06-10-2016
BIG                C               ACE PHOTOGRAPHY                               02-24-2016            .04-08-2016
BIG                C               NUTRIONAL & EXERCISE NEEDS                    12-07-2015             12-28-2015
BIG                C               ACE INVESTING 1                               10-05-2015             11-23-2015
BIG                C               TUTOR TRAINING CLASS                          08-13-2015             08-13-2015
BIG                C               LEAP COMMITTMENT TO CHANGE SR                 04-21-2015             06-29-2015
BIG                C               MONEY SMART RPP TUE&THU 0800                  03-12-2015             05-01-2015
BIG                C               TUTOR TRAINING CLASS                          08-13-2014             08-13-2014
Discipline History (Last6 months)
!Hearing Date          Prohibited Acts
** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **
           -          -   --~--- - ·---·- ----
                                             -

Current Care Assignments
jAssignment          Descriptic;>n                                               Start
CARE1-MH                           CARE1-MENTAL HEALTH                           07-29-2014.
CARE2                              STABLE, CHRONIC CARE                          07-17-2014
Current Medical Duty Status Assignments
!Assignment           Description                                                Start
NO PAPER                           NO PAPER MEDICAL RECORD                       07-21-2014
REG DUTY                           NO MEDICAL RESTR--REGULAR DUTY                07-21-2014
YES F/S                            CLEARED FOR FOOD SERVICE                      07-21-2014
          -   .             -
Current Drug Assignments
!Assignment                 Description                                          Start
ED NONE                     DRUG EDUCATION NONE                                  08-06-2014
FRP Detalls···

        Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 30 of 35 PageID #: 356
Sentry Data as of 02-03-2020                     Individualized Reentry Plan - Program Review (Inmate Copy)             Page 1.of 3
                 Individualized Reentry Plan - Program Review (Inmate Copy)                                                     SEQUENCE: 01897032
                              Dept. of Justice/ Federal Bureau of Prisons                                                  Team Date: 02-04-2020
                 Plan is for inmate: DOWNSBROUGH, BRUCE OWEN 46127-074

!Most Recent Payment Plan
** NO FRP DETAILS**

FRP Assignment:                       COMPLT             FINANC RESP-COMPLETED                      Start: 08-14-2014

Payments past 6 months:                         $0.00                     Obligation Balance: $0.00
Financial Obligations
jNo.           Type                   Amount                  Balance                Payable                 Status
2              ASSMT                  $200.00                 $0.00                  IMMEDIATE               COMPLETE DZ
                                           ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
3              RESTFV                 $25,000.00              $0.00                  IMMEDIATE               COMPLETE DZ
                                          . ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS            **
               FINE                   $75,000.00              $0.00                  IMMEDIATE               COMPLETEDZ
                                           ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Details
Trust Fund Deposits - Past 6 months: $0.00                          Payments commensurate? N/A
New Payment Plan:!,.....-.-N-o-d-at_a_·•-•- - - - - - - - - - - - - - - - - - ' - - - - - - - - - - - ' - - - - - - - ,


       -   ~      -"·       -   -"'

Progress since last review
 Downsbrough completed one class since his last team meeting.           Will continue to encourage participation in recommended classes.
Next Program Review Goals
 No progress noted. Enroll and participate in Healthy Living class by August 2020. Complete by February 2020. Enroll in class through Recreation.


Long Term Goals
 No progress noted. Obtain a driver license, social security card, and photo identification by April 2021.

RRC/HC Placement
 No.
 Management decision - Will review 17-19 months prior to release ..
Comments
1•• No notes entered •• ·




           Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 31 of 35 PageID #: 357
Sentry Data as of 02-03-2020                            Individualized Reentry Plan - Program Review (Inmate Copy)                         Page 2 of 3
                                EXHIBIT 2:
         "Motion for Compassionate Release Denied on October 5, 2020"




Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 32 of 35 PageID #: 358
     DOWNSBROUGH, Bruce
     Reg. No. 46127-074
     Upper WEST

     INMATE REQUEST TO STAFF MEMBER

     You requested a Compassionate Release based on concerns about
     COVID-19. After careful consideration, your request is denied.

     Title 18 of the United States Code, section 3582 ( c) ( 1) (A) ,
     allows a sentencing court, on motion of the Director of the BOP,
     to reduce a term of imprisonment for extraordinary or compelling
     reasons.  BOP Program Statement No. 5050.50, Compassionate
     Release/Reduction in Sentence: Procedures for Implementation of
     18 U.S.C. §§ 3582(c) (1) {A) and 4205{g), provides guidance on the
     types of circumstances that present extraordinary or compelling
     reasons, such as the inmate's terminal medical condition,
     debilitated medical condition, status as a "new law" elderly
     inmate, an elderly inmate with medical conditions, or an "other
     elderly inmate", the death or incapacitation of the family
     member caregiver of the inmate's child, or the incapacitation of
     the inmate's spouse or registered partner.

     Your request has been evaluated consistent with this general
     guidance regarding your specific request due to COVID-19. Your
     request does not meet the requirements for eligibility of
     Compassionate Release.  There is no supporting documentation or
     verification submitted with your request.  You state no other
     concerns other than your age.  Future medical diagnosis and
     treatment are readily available to incarcerated persons.by
     Bureau of Prisons medical staff and outside medical providers.
     Outside medical appointments are scheduled as soon as
     practicable for patient's needs and outside medical provider's
     availability.  Programming while incarcerated is expected and
     does not warrant special consideration for early release under
     this policy.

     The BOP is taking extraordinary measures to contain the spread
     of COVID-19 and treat any affected inmates. We recognize that
     you, like all of us, have legitimate concerns and fears about
     the spread and effects of the virus. However, your concern about
     being potentially exposed to, or possibly contracting, COVID-19



Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 33 of 35 PageID #: 359
     does not currently warrant an early release from your sentence.
     Accordingly, your Compassionate Release request is denied at
     this time.

     If you are not satisfied with this response to your request, you
     may commence an appeal of this decision via the administrative
     remedy process by submitting your concerns on the appropriate
     form (BP-9) within 20 days of the receipt of this response.




                                                              1°
                                                              Date
                                                                   Is laod-o
     B. Greilick, Warden




Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 34 of 35 PageID #: 360
                                                                                       ..,....,.:::., - 1..,...,




 .;,uNn
                                              -
                                           PRIORITY MAIL 2-DAY®                                                    rv®
                POS1                                                          0 Lb 8.90 Oz

                                                                                    1006
                                                                                                                                I   FROM:

                              I
                              I
                                  EXPECTED DELIVERY DAY:          12/07/20
•   Expected delivery d
                                                                                                                                ,,,.---
•   Most domestic ship            SHIP                                       1coo21                                    ply).*                                                     ---

•   USPS Tracking® inc            TO:                                                                                  ns.
                                        800 MARKET ST
•   Limited internationa                STE 130             .                                                                               MR. BRUCE OWEN DOWNSBROUGH

•   When used internat        I         Knoxville TN 37902-2303
                                                                                                                   f
                                                                                                                                                   REG. NO. 46127-074
                                                                                                                                                    FCI ENGLEWOOD
                                                                                                                                             FEDERAL CORR. INSTITUTION
*Insurance does not cover                 USPS TRACKING® NUMBER
                                                                                                                                              9595 WEST QUINCY A VENUE
Domestic Mail Manual at h
                                                                                                                                                 LITTLETON1-CO 80123
** See International Mail M                                                                                        ·age.            TO:


                                  IIIIII I l /11111111111111 UI 1111111
                                                                                                                                          Mr. John L. Medearis
                                                                                                                                          Clerk of Court
                                                                                                                                          U.S. District Court
 FLAT. RAT ' .                          9505 5104 4804 0338 5145 13                                          I                            Eastern District of Tennessee
                                                                                                                                          Knoxville Division
. ONE RATE      •   ANY WEIGHT                                                                                                            800 Market Street, Suite 130
                                                                                                                                          Knoxville, TN 37902



TRACKED • INSURED                                                    To schedule free Package Pickup,
                                                                            scan the QR code.
                                                                                                                                                           C
                                                                                                                                                           DECO 7 2010
       11111111111111 I                                                                                                                             Clerk, u. S, District Court
          PS00001000014                        EP14F May 2020
                                               OD: 121/2 x 91/2
                                                                                      r:
                                                                             USPS.COM/PICKUP                  At ~\OCJtv;ile.
                              Case 3:13-cr-00061-TAV-DCP Document 57 Filed 12/07/20 Page 35 of 35 PageID #: 361
                                                                                                                                L                 Eastern Pifltnot ~f Ttnn
                                                                                                                                                                                   -
